Ward, J. (dissenting):
This is an action of slander. The plaintiff was an unmarried woman, doing business in ¡Rochester, ¡N. Y., in the manufacture of infants’ shoes. The defendant was in the same business in that city. The plaintiff worked for the defendant in that business at first, but finally concluded to go into business herself. Difficulty arose and the defendant became angry at her, and charged her with stealing his lasts and patterns and using them in. her business, and taking a list of his customers, and finally charged her with unchastity, ivith being pregnant and carrying a child in her belly, and going to Boston to get rid of it, and getting rid of it. He said this to several persons coming to inquire of him about her with a view of going into business with her or of patronizing her. He also said, publicly, that she was not a fit person to go with his daughter, and talked about her until the matter became notorious in the vicinity where the parties lived. He admitted when he was examined upon the stand as a witness that he had said these things to these several persons, but said that he had been told that they were true, and he sought to shield himself under information he had received from others. Not a particle of evidence was given showing the truth of these charges, while, on the contrary, a number of good witnesses who knew the plaintiff testified as to her good character and behavior.
The slander was gross, malicious and without a shadow of justification.
The appellant’s counsel claims that it was error to permit the plaintiff to show her good character by the witnesses.
The trial court is sustained in its rulings upon that subject by the case of Stafford v. The Morning Journal Association (142 N. Y. 598).
The pleadings created the issue as to the plaintiff’s character, and the evidence was competent.
*408The defendant was a witness in .his own behalf, and, in giving the sources of his inf ormation, he testified upon the subject'of the plaintiff’s chastity that one Walker had told him that Henry L. Cash had said that he had seen the plaintiff and one Kennedy kissing each other. The plaintiff called Mr. Cash, and proved by him that he had seen nothing of the kind. This evidence was objected to by the defendant, and its reception is here alleged as error. I think, inasmuch as the court permitted the defendant, by way of mitigation of damages, to prove what lie had heard other persons say, it was competent for the. plaintiff to call those persons and prove by them, if she could, that they had said nothing of the kind. The jury may. have been prejudiced against the plaintiff by this evidence had she not introduced Mr. Cash.
The defendant had testified that one Burkhard had given him information that the defendant was pregnant. Burkhard lived near by and had substantially, as the defendant claimed, furnished him with information concerning her condition, upon which the defendant based his charge. ■ Mr. Burkhard was not sworn as a witness,, although it appears that he was sitting by during the trial. He could not, therefore, be asked whether he had any feeling of hostility toward the plaintiff. -
The plaintiff in rebuttal was called upon the stand and asked to testify to a conversation that she had had with Burkhard in regard to a check that he had received from' Mr. Kennedy. It seems that the check was worthless, and that the plaintiff told him he would have a good time collecting it, as the bank had been notified not to accept it; that in the conversation Burkhard became very angry and said he would get even with the plaintiff for it, and she testified that she and Burkhard had not been on pleasant terms since. This evidence'was received under the proposition of' the plaintiff’s counsel to show unfriendly relations between Burkhard and the plaintiff. This the defendant alleges was error. The defendant .having stood, upon Burkhard’s slanders of the plaintiff in mitigation, and Burk-hard not being a witness, I think it was proper to show as an independent fact that he had a motive, in .this ill-feeling which he had toward the plaintiff, to make these statements. The jplaintiff was powerless to show this ill-feeling except by proving the fact, and' she had as much right to prove it by herself as by calling Mr. Burk-*409hard upon the stand for that purpose. This evidence was competent from the necessity of the case. Of course, if Burk hard had been placed upon the stand by the defendant and had testified that he had informed the defendant what the defendant testified that he had upon the subject of the plaintiff’s chastity, it would have been proper for the plaintiff to have shown his hostility by cross-examination ; but the defendant did not choose to put Burkhard on the stand, and the only remedy left the plaintiff by which to protect herself and to show Burkhard’s ill-feeling toward her was to prove it as an independent fact. But, granting that there was error in the reception of this evidence,-1 do not think it is sufficient to reverse this judgment. The court gave a full and fair charge to the jury, and no exceptions were taken to it, and I think justice was done in the case, and that the verdict was not excessive.
This assault upon her chastity and honor, if believed, was of the gravest character and would utterly destroy her position as a woman and in her business relations. Much larger verdicts have been given in such cases and sustained. I doubt whether a case can be found in the books where a verdict of this size, in such a case, has been disturbed as excessivé.
The judgment and order appealed from should be affirmed, with costs.
Judgment and order reversed and a new trial ordered, with costs to appellant to abide the event.